HUGHES, J.,
dissenting.
| ¶1 respectfully dissent. Louisiana has passed a law that prohibits non-citizen aliens from driving in Louisiana without documentation showing they are legally present in the United States. The documentation is already required of non-citizen aliens by the federal government. I fail to see how Louisiana’s statute interferes with federal immigration law or involves the status of aliens. Rather, I view it as a legitimate measure to protect the citizens of Louisiana, much the same as requiring drivers to carry liability insurance.